Exhibit 10.1

EXECUTION VERSION

SHARE LENDING AGREEMENT

Dated as of June 28, 2018

Among

INTREXON CORPORATION (“Lender”),

J.P. MORGAN SECURITIES LLC (“Borrower”)

And

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, NEW YORK BRANCH

(“Collateral Agent”)

This AGREEMENT sets forth the terms and conditions under which Borrower may
borrow from Lender shares of Common Stock (as defined below).

The parties hereto agree as follows:

Section 1. Certain Definitions. The following capitalized terms shall have the
following meanings:

“Business Day” means a day on which regular trading occurs in the principal
trading market for the Common Stock and on which banking institutions in New
York City are generally open for business.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, such other securities intermediary at which Borrower and
Lender maintain accounts.

“Closing Price” means, on any day and with respect to the Common Stock, (i) if
the Common Stock is listed on a national or regional U.S. securities exchange or
is included in the OTC Bulletin Board Service (operated by the Financial
Industry Regulatory Authority, Inc.) or any successor thereto, the last reported
sale price, regular way, in the principal trading session on such day on such
market or service on which the Common Stock is then listed or is included, as
the case may be (or, if the day of determination is not a Business Day, the
immediately preceding Business Day), and (ii) if the Common Stock is not so
listed or included or if the last reported sale price is not obtainable (even if
the Common Stock is listed on such market or included in such service), the
average of the bid prices for the Common Stock obtained from as many dealers in
the Common Stock (which may include Borrower or its affiliates), but not
exceeding three, as shall furnish bid prices available to Lender.

“Collateral” means Eligible Collateral held in the Collateral Account.



--------------------------------------------------------------------------------

“Collateral Account” means the account of the Collateral Agent maintained on the
books of JPMorgan Chase Bank, National Association, New York Branch, as
custodian, and designated “JPMorgan Chase Bank, National Association, New York
Branch, as Collateral Agent of Intrexon Corporation, as pledgee of J.P. Morgan
Securities LLC, as Borrower of Loaned Shares”. Any Eligible Collateral deposited
in the Collateral Account shall be segregated from all other assets and property
of the Collateral Agent, which segregation may be accomplished by appropriate
identification on the books and records of the Collateral Agent.

“Collateral Agent” means JPMorgan Chase Bank, National Association, New York
Branch, in its capacity as collateral agent for Lender hereunder, or any
successor thereto under Section 20.

“Common Stock” means the shares of common stock, no par value, of Lender;
provided that, if the Common Stock shall be exchanged for or converted into any
other security, assets and/or other consideration (including cash) as the result
of any merger, consolidation, other business combination, reorganization,
reclassification, recapitalization or other corporate action (including, without
limitation, a reorganization in bankruptcy), then, effective upon such exchange
or conversion, the amount of such other security, assets and/or other
consideration received in exchange for one share of Common Stock shall be deemed
to become one share of Common Stock. For purposes of the foregoing, where a
share of Common Stock may be converted into or exchanged for more than a single
type of consideration based upon any form of shareholder election, such
consideration will be deemed to be the weighted average of the types and amounts
of consideration actually received by the holders of the Common Stock.

“Convertible Notes” means the $200,000,000 aggregate principal amount of 3.50%
Convertible Senior Notes due 2023 issued by Lender.

“Cutoff Time” means 10:00 a.m. in the jurisdiction of the Clearing Organization,
or such other time on a Business Day by which a transfer of Loaned Shares must
be made by Borrower or Lender to the other, as shall be determined in accordance
with market practice, in which case such other time will be the “Cutoff Time.”

“Eligible Collateral” means any Cash and Eligible Non-Cash Collateral. Each of
the parties to this Agreement hereby agrees that Cash and each item within the
definition of Eligible Non-Cash Collateral shall be treated as a “financial
asset” as defined by Section 8-102(a)(9) of the UCC.

“Eligible Non-Cash Collateral” means U.S. Treasury bills and notes, any
irrevocable letter of credit issued by a bank as defined in
Section 3(a)(6)(A)-(C) of the Exchange Act and any other property permitted to
serve as collateral securing a loan of securities under Rule 15c3-3 under the
Exchange Act pursuant to exemptive, interpretive or no-action relief or
otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility Termination Date” means the earliest to occur of (i) October 1, 2023
and (ii) the date, if any, on which this Agreement is terminated pursuant to
Section 15.

 

2



--------------------------------------------------------------------------------

“Loaned Shares” means shares of Common Stock transferred in a Loan hereunder
until such Common Stock (or identical Common Stock) is transferred back to
Lender hereunder; provided that, to the extent Borrower subsequently transfers
to another transferee shares of Common Stock initially transferred to Borrower
hereunder, “Loaned Shares” means an equivalent number of identical shares of
Common Stock. If, as the result of a stock dividend, stock split or reverse
stock split, the number of outstanding shares of Common Stock is increased or
decreased, then the number of outstanding Loaned Shares shall, effective as of
the payment or delivery date of any such event, be proportionately increased or
decreased, as the case may be. If the outstanding shares of Common Stock shall
be exchanged for or converted into any new or different security or securities,
assets and/or other consideration, as described in the definition of “Common
Stock,” such new or different security or securities, assets and/or other
consideration shall, effective upon such exchange or conversion, as the case may
be, be deemed to become a Loaned Share in substitution for the former Loaned
Share for which such exchange is made and in the same proportions as described
in the definition of “Common Stock.” For purposes of return of Loaned Shares by
Borrower or purchase or sale of securities pursuant to Section 5 or 11, Borrower
may return securities of the same issuer, class and quantity as the Loaned
Shares as adjusted pursuant to the two preceding sentences.

“Market Value” means, on any day, (i) with respect to Common Stock, the most
recent Closing Price of the Common Stock prior to such day and (ii) with respect
to any Collateral that is (a) Cash, the face amount thereof, (b) a letter of
credit, the undrawn amount thereof and (c) any other security or property, the
market value thereof, as determined by the Collateral Agent in accordance with
market practice for such securities or property, based on the price for such
security or property as of the most recent close of trading obtained from a
generally recognized source or the closing bid quotation at the most recent
close of trading obtained from such source, plus accrued interest to the extent
not included therein, unless market practice with respect to the valuation of
such securities or property in connection is to the contrary.

“Securities Act” means the Securities Act of 1933, as amended.

“Supplemental Indenture” means the supplemental indenture to be dated as of
July 3, 2018 between Lender and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”), to provide for the form, terms and other provisions
of the Convertible Notes and which shall supplement the base indenture to be
dated as of the same date between Lender and the Trustee.

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and as it may be amended from time to time.

Section 2. Loan of Shares; Transfer of Loaned Shares.

(a) Subject to the terms and conditions of this Agreement, in consideration of
Borrower’s agreements hereunder and other good and valuable consideration (the
receipt of which is hereby acknowledged), Lender hereby agrees to lend to
Borrower, on the closing date of the initial issuance of the Convertible Notes
(the “Closing Date”), 7,479,431 shares of Common Stock through the issuance by
Lender of such Loaned Shares upon the terms, and subject to the conditions, set
forth in this Agreement (such issuance and loan, the “Loan”); provided that

 

3



--------------------------------------------------------------------------------

Lender shall have no obligation to make the Loan unless the closing of the
initial issuance of the Convertible Notes shall have occurred or shall occur
substantially contemporaneously therewith. The Loan shall be confirmed through
the book-entry settlement system of the Clearing Organization. The records
maintained by the Clearing Organization shall constitute conclusive evidence
with respect to the Loan, including the number of shares of Common Stock that
are the subject of the Loan.

(b) Notwithstanding anything to the contrary in this Agreement, Borrower shall
not be permitted to borrow or have any right to take delivery of, or otherwise
receive or be deemed to have received, any shares of Common Stock hereunder to
the extent (but only to the extent) that after receipt of such shares (i) the
Section 16 Percentage would exceed 7.5% or (ii) the Share Amount would exceed
the Applicable Share Limit. The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
shares of Common Stock that Borrower and any of its affiliates or any other
person subject to aggregation with Borrower for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, or any “group” (within the
meaning of Section 13 of the Exchange Act) of which Borrower is or may be deemed
to be a part beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that for any reason
the equivalent calculation under Section 16 of the Exchange Act and the rules
and regulations thereunder results in a higher number, such higher number) and
(B) the denominator of which is the number of shares of Common Stock outstanding
on such day. The “Share Amount” as of any day is the number of shares of Common
Stock that Borrower and any person whose ownership position would be aggregated
with that of Borrower (Borrower or any such person, a “Borrower Person”) under
any law, rule, regulation, regulatory order or organizational documents or
contracts of Lender that are, in each case, applicable to ownership of shares of
Common Stock (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Borrower in its reasonable discretion. The “Applicable Share Limit” means a
number of shares of Common Stock equal to (A) the minimum number of shares of
Common Stock that could give rise to reporting or registration obligations or
other requirements (including obtaining prior approval from any person or
entity) of a Borrower Person, or could result in an adverse effect on a Borrower
Person, under any Applicable Restriction, as determined by Borrower in its
reasonable discretion, minus (B) 1% of the number of shares of Common Stock
outstanding. If any delivery owed to Borrower hereunder is not made, in whole or
in part, as a result of a limitation set forth in this paragraph, Lender’s
obligation to make such delivery shall not be extinguished and Lender shall make
such delivery as promptly as practicable after, but in no event later than one
Business Day after, Borrower gives notice to Lender that such delivery would not
result in any such limitation being breached. If, notwithstanding the foregoing,
any delivery of Common Stock is erroneously made to Borrower or Borrower
otherwise receives or is deemed to have received Common Stock in excess of the
foregoing limitation contrary to the first sentence of this paragraph, such
Common Stock shall remain the property of Lender and Borrower shall be deemed to
hold the same as bailee of Lender and shall have no voting, dispositive control
or pecuniary interest with respect thereto.

 

4



--------------------------------------------------------------------------------

(c) Lender shall transfer Loaned Shares to Borrower on or before the Cutoff Time
on the Closing Date. Delivery of the Loaned Shares to Borrower shall be made in
the manner set forth under Section 13 below.

Section 3. Collateral.

(a) Borrower shall, no later than the close of business on the Closing Date,
transfer to Collateral Agent, for deposit to the Collateral Account, Eligible
Collateral with a Market Value at least equal to the Market Value of the Loaned
Shares as of the Closing Date.

(b) Any Eligible Collateral deposited into the Collateral Account shall be
security for Borrower’s obligations in respect of the Loaned Shares and for any
other obligations of Borrower to Lender hereunder. Borrower hereby pledges,
collaterally assigns and grants to Collateral Agent for the benefit of Lender a
continuing first priority security interest in, and a lien upon, the Collateral,
which shall attach upon transfer of the Loaned Shares by Lender to Borrower and
which shall cease upon the transfer of any such Collateral to Borrower in
accordance with the terms of this Agreement. In addition to the rights and
remedies given to Lender hereunder, Lender shall have all the rights and
remedies of a secured party under the UCC. Notwithstanding anything to the
contrary herein, Lender may not use or invest the Collateral and Collateral
Agent shall take no instruction from Lender regarding the use or investment of
Collateral, except as set forth in Section 11.

(c) Following the transfer to Lender of Loaned Shares pursuant to Section 5,
Collateral Agent shall release to Borrower Collateral with a Market Value equal
to the Market Value of the Loaned Shares so transferred but only to the extent
that immediately following such transfer of Collateral, no Collateral Deficit
would exist; provided that in the case of (x) a transfer to Lender of all
outstanding Loaned Shares, (y) payment in full of Replacement Cash to Lender
pursuant to Section 11(b) or (z) satisfaction of all Borrower’s obligations
hereunder as a result of the purchase of Replacement Shares pursuant to
Section 11(d), Collateral Agent shall release all of the Collateral to Borrower.
Such transfer of Collateral shall be made no later than the Cutoff Time on the
day the Loaned Shares are transferred, or if such day is not a day on which a
transfer of such Collateral may be effected under Section 13, or if the transfer
of Loaned Shares by Lender to Borrower occurs after the Cutoff Time on such day,
then in each case the next day on which such a transfer may be effected.

(d) If Borrower transfers Collateral to Collateral Agent, as provided in this
Section 3, and Lender does not transfer the Loaned Shares to Borrower, Borrower
shall have the absolute right to the return of the Collateral; and if Lender
transfers Loaned Shares to Borrower and Borrower does not transfer Collateral to
Collateral Agent as provided in this Section 3, Lender shall have the absolute
right to the return of the Loaned Shares.

(e) Borrower may, upon notice to Lender and Collateral Agent, substitute
Eligible Collateral for Collateral securing the Loan; provided that such
substituted Eligible Collateral shall have a Market Value such that the
aggregate Market Value of such substituted Eligible Collateral, together with
all other Collateral, shall equal or exceed the Market Value of the Loaned
Shares as of the date of such substitution.

 

5



--------------------------------------------------------------------------------

(f) Lender hereby appoints Collateral Agent to act as its agent for purposes of
holding Collateral hereunder and otherwise complying with the terms hereof.
Collateral Agent accepts such appointment; provided that Collateral Agent shall
have no duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, Collateral Agent shall not be subject
to any fiduciary or other implied duties. Collateral Agent shall have no
liability for any action taken or omitted to be taken in accordance with the
terms of this Agreement.

Section 4. Mark to Market.

(a) Borrower shall daily mark to market the Loan hereunder, and if at the close
of trading on any Business Day the aggregate Market Value of all Collateral
shall be less than the Market Value of all the outstanding Loaned Shares (a
“Collateral Deficit”), Borrower shall transfer to Collateral Agent, for deposit
to the Collateral Account, no later than the following Business Day, additional
Collateral so that the Market Value of such additional Collateral, when added to
the Market Value of all other Collateral, shall equal or exceed the Market Value
of the Loaned Shares on such Business Day of determination.

(b) If at the close of trading on any Business Day the aggregate Market Value of
all Collateral shall be greater than the Market Value of all the outstanding
Loaned Shares (a “Collateral Excess”), Borrower may, by notice to Collateral
Agent, demand that Collateral Agent transfer to Borrower such amount of the
Collateral selected by Borrower so that the Market Value of the Collateral,
after deduction of such amounts, shall thereupon be at least equal to the Market
Value of the Loaned Shares on such Business Day of determination; provided that
no Collateral Excess shall be returned to Borrower if at the time of transfer a
Borrower Default has occurred and is continuing.

Section 5. Loan Terminations.

(a) Borrower may terminate all or any portion of the Loan on any Business Day by
giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender no later than the fifth Business Day following
the date of such notice, without any consideration being payable in respect
thereof by Lender to Borrower; provided that such termination shall not relieve
Borrower from the obligation to make such other payments and/or deliveries
required to be made by it to Lender hereunder, including any such payments
and/or deliveries pursuant to Section 6 hereof. Any such Loan termination shall
be effective immediately upon delivery of the applicable Loaned Shares in
accordance with the terms hereof.

(b) Subject to Section 11 below, the Loan shall terminate on the Facility
Termination Date, and all Loaned Shares, if any, then outstanding shall be
delivered by Borrower to Lender, without any consideration being payable in
respect thereof by Lender to Borrower, no later than the fifth Business Day
following the Facility Termination Date; provided that such termination shall
not relieve Borrower from the obligation to make such other payments and/or
deliveries required to be made by it to Lender hereunder, including any such
payments and/or deliveries pursuant to Section 6 hereof.

 

6



--------------------------------------------------------------------------------

(c) Subject to Section 11 below, if the Loan is terminated upon the occurrence
of a Default as set forth in Section 10, the Loaned Shares shall be delivered by
Borrower to Lender, without any consideration being payable in respect thereof
by Lender to Borrower, no later than the fifth Business Day following the
termination date of the Loan as provided in Section 10; provided that such
termination shall not relieve Borrower from the obligation to make such other
payments and/or deliveries required to be made by it to Lender hereunder,
including any such payments and/or deliveries pursuant to Section 6 hereof.

Section 6. Distributions.

(a) If, at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of all its outstanding shares of Common Stock, Borrower shall pay to Lender
(whether or not Borrower is a holder of any or all of the outstanding Loaned
Shares), within five Business Days after the payment of such dividend or
distribution, an amount in cash equal to the product of (i) the amount per share
of Common Stock of such dividend or distribution, as the case may be, and
(ii) the number of Loaned Shares outstanding at such time; provided that if
Borrower returns any Loaned Shares to Lender following a record date for such a
dividend or distribution on such Loaned Shares but prior to the payment of such
dividend or distribution on such Loaned Shares, Borrower shall nonetheless pay
to Lender the amount of such dividend or distribution, as the case may be,
within five Business Days after the payment of such dividend or distribution.

(b) If, at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of its outstanding Common
Stock (other than a distribution upon liquidation or a reorganization in
bankruptcy) in property or securities, other than a distribution of Common
Stock, including any options, warrants, rights or privileges in respect of
securities (including any options, warrants, rights or privileges exercisable
for, convertible into or exchangeable for Common Stock) to the then holder or
holders of such Loaned Shares (a “Non-Cash Distribution”), Borrower shall, at
its option, either (i) deliver to Lender (whether or not Borrower is a holder of
any or all of the outstanding Loaned Shares) in kind, within five Business Days
after the date of such Non-Cash Distribution, the property or securities
distributed in an amount equal to the product of (x) the amount per share of
Common Stock of such Non-Cash Distribution and (y) the number of Loaned Shares
on the record date for such Non-Cash Distribution or (ii) elect that the number
of Loaned Shares then outstanding under this Agreement shall be deemed adjusted
in the same manner as the conversion rate of the Convertible Notes is required
to be adjusted in respect of such Non-Cash Distribution; provided that if
Borrower returns any Loaned Shares to Lender following a record date for such a
distribution on such Loaned Shares but prior to the payment of such distribution
on such Loaned Shares, Borrower shall nonetheless comply with the provisions of
this subsection (b) as if such Loaned Shares were outstanding on the date of
such distribution.

(c) Any interest or other cash payment made on or in respect of any Collateral
hereunder shall, subject to subsection (e) below, be delivered by the Collateral
Agent to Borrower on the date such interest or other cash payment is received by
the Collateral Agent.

 

7



--------------------------------------------------------------------------------

(d) Any non-cash distribution made on or in respect of any Collateral hereunder
shall, subject to subsection (e) below, be delivered by the Collateral Agent to
Borrower on the date such non-cash distribution is received by the Collateral
Agent.

(e) If the cash or other property received by the Collateral Agent under the
provisions of subsection (c) or (d) of this Section 6 qualifies as Collateral,
to the extent that a transfer of such cash or other property to Borrower by the
Collateral Agent would give rise to a Collateral Deficit, the Collateral Agent
shall (only to the extent of any such Collateral Deficit) not make such transfer
of cash or other property in accordance with this Section 6, but shall in lieu
of such transfer immediately credit the amounts that would have been
transferable under this Section 6 to the Collateral Account.

Section 7. Rights in Respect of Loaned Shares.

Subject to the terms of this Agreement, including Borrower’s obligation to
return the Loaned Shares in accordance with the terms of this Agreement, and
except as otherwise agreed by Borrower and Lender or Borrower and any subsequent
transferee of Loaned Shares, insofar as such person is the owner of any such
Loaned Shares, such person shall have all of the incidents of ownership in
respect of any such Loaned Shares, including the right to transfer the Loaned
Shares to others.

Section 8. Representations and Warranties.

(a) Each of Borrower and Lender represent and warrant to the other that:

(i) it has full power to execute and deliver this Agreement, to enter into the
Loan contemplated hereby and to perform its obligations hereunder;

(ii) it has taken all necessary action to authorize such execution, delivery,
entry and performance;

(iii) this Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto; and

(iv) the execution, delivery and performance of this Agreement does not and will
not violate, contravene, or constitute a default under, (A) its certificate or
articles of incorporation, bylaws or other governing documents, (B) any laws,
rules or regulations of any governmental authority to which it is subject,
(C) any material contracts, agreements or instrument to which it is a party or
(D) any judgment, injunction, order or decree by which it is bound.

 

8



--------------------------------------------------------------------------------

(b) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date the Loaned Shares are transferred to Borrower in respect of the Loan
hereunder, that the Loaned Shares and all other outstanding shares of Common
Stock of Lender have been duly authorized and, upon the issuance and delivery of
such Loaned Shares to Borrower in accordance with the terms and conditions
hereof, will be duly authorized, validly issued, fully paid non-assessable
shares of Common Stock, and the shareholders of Lender have no preemptive rights
with respect to such Loaned Shares.

(c) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date the Loaned Shares are transferred to Borrower in respect of the Loan
hereunder, that all of the Loaned Shares have been approved for listing on The
New York Stock Exchange, subject to official notice of issuance.

(d) Borrower represents to Lender that it has, or at the time of transfer to the
Collateral Agent shall have, the right to grant to Lender, and Lender shall
acquire a continuing first priority security interest in the Collateral.

(e) Lender acknowledges that Borrower is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of this Agreement or the Loan under any accounting standards.

(f) Lender acknowledges that it has received the disclosures attached hereto as
Annex A.

(g) Lender represents and warrants that no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Common Stock due to the nature of Lender’s or any of its subsidiaries’ business
(excluding banking laws, rules, regulations or regulatory orders and any other
law, rule, regulation or regulatory order that is applicable to Borrower due to
the nature of Borrower’s business) in any jurisdiction in which Lender or any
subsidiary thereof is organized, conducts business, operates or is licensed on
the date hereof would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) solely as a result of Borrower or its affiliates
owning or holding (however defined) shares of Common Stock due to the nature of
Lender’s or any of its subsidiaries’ business.

(h) Lender represents and warrants that it is entering into this Agreement in
good faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 under the Exchange Act
or any other antifraud or anti-manipulation provisions of the federal or
applicable state securities laws.

(i) Lender represents and warrants to Borrower, as of the date the Loaned Shares
are transferred to Borrower in respect of the Loan hereunder, that Lender is not
“insolvent” (as such term is defined under Section 101(32) of Title 11 of the
United States Code (the “Bankruptcy Code”) and Lender would be able to purchase
the number of shares of Common Stock lent hereunder in compliance with the
corporate law of Lender’s jurisdiction of incorporation.

(j) Lender represents and warrants to Borrower that, as of the date hereof, and
as of the date the Loaned Shares are transferred to Borrower in respect of the
Loan hereunder, Lender is not, and will not be required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

9



--------------------------------------------------------------------------------

(k) Lender represents and warrants to Borrower that Lender (A) is capable of
evaluating investment risks independently, both in general and with regard to
all transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least $50 million as of
the date hereof.

(l) Lender represents and warrants that it (and any successor entity) is, and at
any time during which a Loan made pursuant to this Agreement is outstanding will
be, a United States person within the meaning of Section 7701(a)(30) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”).

(m) Borrower represents and warrants that it (and any successor entity) is, and
at any time during which a Loan made pursuant to this Agreement is outstanding
will be, a United States person within the meaning of Section 7701(a)(30) of the
Code.

(n) Borrower represents and warrants to Lender that any shares of Common Stock
that Borrower transfers to Lender in respect of any Loan termination, and any
property or securities comprising any Non-Cash Distribution that Borrower
transfers to Lender, in each case, shall be made free from any lien, charge,
claim or other encumbrance or restrictions (other than (x) a lien, charge, claim
or other encumbrance or restriction routinely imposed on all securities by the
relevant Clearance System and (y) any lien, charge, claim or other encumbrance
or restriction (i) in the case of any shares of Common Stock, that exists in
respect to all outstanding shares of Common Stock and (ii) in the case of any
property or securities comprising any Non-Cash Distribution, that exists in
respect of all such property or securities so distributed).

(o) The representations and warranties of Borrower and Lender under this
Section 8 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination for any reason of this
Agreement.

Section 9. Covenants.

(a) The parties hereto acknowledge that Borrower has informed Lender that
Borrower is a “financial participant” within the meaning of Section 101(22A) of
the Bankruptcy Code. The parties hereto further acknowledge and agree that
(i) the Loan hereunder is intended to be a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code; (ii) each and every
transfer of funds, securities and other property under this Agreement is
intended to be a “transfer” and a “settlement payment” or a “margin payment,” as
such terms are used in Section 546(e) of the Bankruptcy Code; and (iii) Borrower
is intended to be entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 546(e), 555 and 561 of the Bankruptcy Code.

(b) Lender shall, no later than five Business Days prior to any repurchase of
Common Stock, give Borrower a written notice of such repurchase (a “Repurchase
Notice”) if, following such repurchase, the Outstanding Borrow Percentage as
determined on such day after giving

 

10



--------------------------------------------------------------------------------

effect to such repurchase would be greater than 5.0% or, after the first such
Repurchase Notice, greater by 0.5% than the Outstanding Borrow Percentage
included in the immediately preceding Repurchase Notice. The “Outstanding Borrow
Percentage” as of any day is the fraction (A) the numerator of which is the
aggregate number of Loaned Shares outstanding on such day and (B) the
denominator of which is the number of shares of Common Stock outstanding on such
day, including such Loaned Shares.

(c) Lender covenants and agrees that, unless otherwise agreed to by Borrower in
writing, Lender shall not, and shall not permit any of its direct or indirect
subsidiaries, or any entity or person controlled by Lender, to, directly or
indirectly, purchase shares of Common Stock if, after giving effect to such
purchase, the Outstanding Borrow Percentage shall be greater than 7.5%.

(d) Borrower covenants and agrees with Lender that, insofar as Borrower or any
of its affiliates is the record owner of any Loaned Shares, Borrower shall use
good faith efforts to use such Loaned Shares solely for the purpose of directly
or indirectly facilitating the sale of the Convertible Notes and hedging
activities (including short sales of such Loaned Shares) relating to the
Convertible Notes by the holders thereof.

(e) Lender covenants and agrees that upon the occurrence of any event described
in the definition of “Common Stock” that results in the right of holders of
Common Stock to receive more than one type of consideration based upon any form
of shareholder election, Lender shall notify Borrower promptly (but in any case
prior to the effective date of such event) of the weighted average of the types
and amounts of consideration actually received by the holders of the Common
Stock.

(f) Borrower and Lender agree to deliver the following documents, as applicable:

 

Party required to

deliver document

  

Form/Document/

Certificate

  

Date by which to be

delivered

Borrower    A complete and accurate U.S. Internal Revenue Service Form W-9 (or
successor thereto).    (A) Prior to becoming a party to this Agreement and
(B) promptly upon learning that any form or other document previously provided
to Collateral Agent or Lender has become obsolete or incorrect. Lender    A
complete and accurate U.S. Internal Revenue Service Form W-9 (or successor
thereto).    (A) Prior to becoming a party to this Agreement and (B) promptly
upon learning that any form or other document previously provided to Borrower
has become obsolete or incorrect.

 

11



--------------------------------------------------------------------------------

Section 10. Events of Default. The Loan may, at the option of Lender (in the
case of a Default by Borrower) or Borrower (in the case of a Default by Lender)
by a written notice to the other parties (which option shall be deemed
exercised, even if no notice is given, immediately on the occurrence of an event
specified in Section 10(e) or 10(f) below), be terminated (1) immediately on the
occurrence of any of the events set forth in Section 10(e) or 10(f) below or
(2) two Business Days following such notice on the occurrence of any of the
other events set forth below (each, a “Default”):

(a) Borrower fails to deliver Loaned Shares to Lender as required by Section 5;

(b) Borrower or Lender fails to deliver or pay to Lender or Borrower,
respectively, when due any cash, securities or other property as required by
Section 6 or otherwise;

(c) Borrower or Lender fails to transfer or return Collateral when due as
required by Section 3 and Section 4 or otherwise;

(d) Borrower or Lender fails to pay Lender or Borrower, respectively, any amount
when due as required by Section 11;

(e) the filing by or on behalf of Lender or Borrower of a voluntary petition or
an answer seeking reorganization, arrangement, readjustment of its debts or for
any other relief under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution, moratorium, delinquency,
winding-up or liquidation or similar act or law, of any state, federal or other
applicable foreign jurisdictions, now or hereafter existing (“Bankruptcy Law”),
or any action by such party for, or consent or acquiescence to, the appointment
of a receiver, trustee, conservatory, custodian or similar official of such
party, or of all or a substantial part of its property; or the making by such
party of a general assignment for the benefit of creditors; or the admission by
such party in writing of its inability to pay its debts as they become due;

(f) the filing of any involuntary petition against Lender or Borrower in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under any Bankruptcy Law and an order for relief by a court
having jurisdiction in the premises shall have been issued or entered therein;
or any other similar relief shall be granted under any applicable federal or
state law or law of any other applicable foreign jurisdictions; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers over such party or over all or a part of its property shall have been
entered; or the involuntary appointment of an interim receiver, trustee or other
custodian of such party or of all or a substantial part of its property or the
issuance of a warrant of attachment, execution or similar process against any
substantial part of

 

12



--------------------------------------------------------------------------------

the property of such party; and continuance of any such event for 15 consecutive
calendar days unless dismissed, bonded to the satisfaction of the court having
jurisdiction in the premises or discharged;

(g) Lender fails to provide any indemnity as required by Section 14; provided
that Borrower may waive such Default by Lender in its sole discretion;

(h) Borrower or Lender notifies Lender or Borrower, respectively, of its
inability to or intention not to perform its obligations hereunder or otherwise
disaffirms, fails to perform, rejects or repudiates any of its obligations
hereunder; or

(i) any representation made by Borrower or Lender under this Agreement shall be
incorrect or untrue in any material respect when made or Borrower or Lender
fails to comply in any material respect with any of its covenants under this
Agreement.

Section 11. Right to Extend; Lender’s Remedies.

(a) Except to the extent the Loan is terminated pursuant to Section 5(c) as a
result of a Default by Borrower, Borrower may, following the termination of all
or any portion of the Loan pursuant to Section 5, delay the date on which the
related Loaned Shares are due to Lender for up to an additional 75 Business Days
(the “Settlement Due Date”, as so delayed to the extent applicable), with
respect to some or all (as the case may be) of such Loaned Shares, if Borrower
reasonably determines in good faith based on the advice of counsel that such
extension with respect to some or all (as the case may be) of such Loaned Shares
is reasonably necessary to enable Borrower (or any of its affiliates) to effect
purchases of Common Stock related to the delivery of Loaned Shares due to Lender
in connection with this Agreement in a manner that (x) would be in compliance
with (i) legal and regulatory requirements or related policies and procedures
applicable to Borrower or such affiliates in purchasing such shares of Common
Stock or (ii) legal and regulatory requirements that would be applicable if
Borrower were deemed to be Lender or an affiliated purchaser of Lender in
purchasing such shares of Common Stock and (y) shall not be commercially
impracticable, in the reasonable judgment of Borrower, in the time period
required by Section 5.

(b) Upon the termination of the Loan by Lender or Borrower under Section 10,
Borrower may, with the prior written consent of Lender (solely in the case of a
termination of the Loan by Lender), in lieu of the delivery of Loaned Shares to
Lender in accordance with Section 5(c), pay to Lender, no later than five
Business Days following notice of such Default, an amount in immediately
available funds (the “Replacement Cash”) equal to the Market Value of the Loaned
Shares otherwise required to be delivered as of the date of such notice of
Default; provided that Borrower may direct the Collateral Agent to deliver to
Lender any Collateral held by the Collateral Agent in respect of the Loan so
terminated and, to the extent the Market Value of any such Collateral delivered
to Lender is less than the required amount of Replacement Cash, pay to Lender
such difference in immediately available funds. Any Collateral in respect of the
Loan so terminated that is not so delivered to Lender pursuant to this
subsection shall, upon payment in full of the Replacement Cash to Lender, be
immediately delivered by Collateral Agent to Borrower.

 

13



--------------------------------------------------------------------------------

(c) If, upon the termination of the Loan as a result of a Default by Borrower
under Section 5(c), the purchase of Common Stock in an amount equal to all or
any portion of the Loaned Shares to be delivered to Lender by Borrower in
accordance with Section 5(c) of this Agreement (i) shall be prohibited by any
law, rules or regulation of any governmental authority to which it is or would
be subject or any related policies and procedures, (ii) shall violate, or would
upon such purchase reasonably likely violate, any order or prohibition of any
court, tribunal or other governmental authority, (iii) shall require the prior
consent of any court, tribunal or governmental authority prior to any such
repurchase, (iv) would subject Borrower, based on the advice of counsel to the
Borrower, to any liability or potential liability under any applicable federal
securities laws (including, without limitation, Section 16 of the Exchange Act)
or (v) shall be commercially impracticable in the time period required by
Section 5(c), in the commercially reasonable judgment of Borrower as a result of
a demonstrable legal or regulatory impediment (including regulations of
self-regulatory organizations) to such purchases (each of (i), (ii), (iii), (iv)
and (v), a “Legal Obstacle”), then, in each case, Borrower shall immediately
notify Lender of the Legal Obstacle and the basis therefor, whereupon Borrower’s
obligations under Section 5(c) shall be suspended until such time as no Legal
Obstacle with respect to such obligations shall exist (a “Repayment
Suspension”). Following the occurrence of and during the continuation of any
Repayment Suspension, Borrower shall use commercially reasonable efforts to
remove or cure the Legal Obstacle as promptly as reasonably practicable;
provided that (except in circumstances where the Legal Obstacle resulted from
the failure by Borrower to comply with applicable securities laws or
regulations) Lender shall promptly reimburse all reasonable actual out-of-pocket
costs and expenses (including of legal counsel to Borrower) incurred or, at
Borrower’s election, provide reasonably adequate surety or guarantee for any
such costs and expenses that may be incurred by Borrower, in each case, in
removing or curing such Legal Obstacle; and provided further that, if Borrower
cannot remove or cure the Legal Obstacle within ten Business Days, then Lender
shall have the right, exercisable in its sole discretion, to (x) notify Borrower
of its election that Borrower pay to Lender, in lieu of the Loaned Shares
otherwise due in accordance with Section 5(c), Replacement Cash in an amount
equal to the Market Value as of the date of such notice of the Loaned Shares
otherwise due and (y) direct the Collateral Agent to, and the Collateral Agent
upon receipt of the written request of Lender (with a copy to Borrower but
without any further consent of Borrower) shall, release to Lender an amount of
Collateral with a Market Value as of the date of such notice to Borrower equal
to the amount of such Replacement Cash, whereupon the Borrower’s obligation to
return the specified number of Loaned Shares to the Lender or to pay such
Replacement Cash shall be automatically extinguished.

(d) If Borrower shall fail to deliver Loaned Shares to Lender pursuant to
Section 5(c) when due or shall fail to pay the Replacement Cash to Lender when
due in accordance with Section 11(b) or (c) above, then, in either case, in
addition to any other remedies available to Lender under this Agreement or under
applicable law, Lender shall have the right (upon prior written notice to
Borrower) to purchase a like amount of Loaned Shares (“Replacement Shares”) in
the principal market for such securities in a commercially reasonable manner. To
the extent Lender shall exercise such right, (i) Borrower’s obligation to return
a like amount of Loaned Shares or to pay the Replacement Cash, as applicable,
shall terminate and Borrower shall be liable to Lender for the purchase price of
Replacement Shares, (ii) Lender shall have the right to direct the Collateral
Agent to, and the Collateral Agent upon receipt of the written request of Lender
(which request shall identify the failure giving rise to such right with
specificity, contain

 

14



--------------------------------------------------------------------------------

a certification that such failure has occurred and state that Lender is
exercising its rights under this Section 11(d)) and without any further consent
of Borrower shall, sell any Collateral in the principal market for such
Collateral in a commercially reasonable manner and (iii) Lender shall have the
right to apply and set off the Collateral and any proceeds thereof (including
any amounts drawn under a letter of credit supporting the Loan) against the
payment of the purchase price for such Replacement Shares (plus all other
amounts, if any, due to Lender hereunder). In the event that (x) the purchase
price of Replacement Shares (plus all other amounts, if any, due to Lender
hereunder) exceeds (y) the Market Value of the Collateral, Borrower shall be
liable to Lender for the amount of such excess. The purchase price of
Replacement Shares purchased under this Section 11 shall include, and the
proceeds of any sale of Collateral shall be determined after deduction of,
brokers’ fees and commissions and all other reasonable costs, fees and expenses
related to such purchase and sale. In the event Lender exercises its rights
under this Section 11, Lender may elect in its sole discretion, in lieu of
purchasing all or a portion of the Replacement Shares or selling all or a
portion of the Collateral, to be deemed to have made, respectively, such
purchase of Replacement Shares or sale of Collateral for an amount equal to the
Closing Price of the Common Stock on the date Lender elects to exercise this
remedy. Upon the satisfaction of all Borrower’s obligations hereunder, any
remaining Collateral shall be returned to Borrower.

(e) If upon Lender’s instruction the Collateral Agent fails to transfer
Collateral, if any, to Borrower when due as required by Section 3 and Section 4,
or if a Default shall occur with respect to Lender, then Borrower shall have the
right (without further notice to Lender) to (i) purchase a like amount of
Collateral (which amount may be all of the Collateral in the case of a Default
with respect to Lender) (“Replacement Collateral”) in the principal market for
such Collateral in a commercially reasonable manner, (ii) sell a like amount of
Loaned Shares in the principal market for such Loaned Shares in a commercially
reasonable manner and (iii) apply and set off Borrower’s obligation to return
such Loaned Shares and any proceeds thereof against the payment of the purchase
price for such Replacement Collateral, Lender’s obligation to return any cash or
other Collateral to Borrower and any amounts due to Borrower under this
Agreement. To the extent Borrower shall exercise such right, Lender’s obligation
to return a like amount of Collateral shall terminate. In the event that (i) the
purchase price of Replacement Collateral (plus all other amounts, if any, due to
Lender hereunder) exceeds (ii) the sale price of the Loaned Shares, Lender shall
be liable to Borrower for the amount of such excess. The purchase price of
Replacement Collateral purchased under this Section 11 shall include, and the
proceeds of any sale of Loaned Shares shall be determined after deduction of,
broker’s fees and commissions and all other reasonable costs, fees and expenses
related to such purchase and sale. In the event Borrower exercises its rights
under this Section 11, Borrower may elect in its sole discretion, in lieu of
selling all or a portion of the Loaned Shares or purchasing all or a portion of
the Replacement Collateral, to be deemed to have made, respectively, such sale
of Loaned Shares or such purchase of the Replacement Collateral for an amount
equal to the Closing Price of the Loaned Shares or the Market Value of the
Collateral, respectively, on the date Borrower elects to exercise this remedy.
Upon the satisfaction of all Lender’s obligations hereunder, any remaining
Loaned Shares shall be returned to Lender.

(f) Notwithstanding anything to the contrary, the parties hereto agree that no
special, indirect or consequential damages shall be due in connection with,
arising out of, or in relation to this Agreement.

 

15



--------------------------------------------------------------------------------

Section 12. Transfer Taxes.

All transfer taxes with respect to the transfer of the Loaned Shares by Lender
to Borrower and by Borrower to Lender upon termination of the Loan and with
respect to the transfer of Collateral by Borrower to Collateral Agent and by
Collateral Agent to Borrower upon termination of the Loan or pursuant to
Section 3(e) or Section 4 shall be paid by Lender.

Section 13. Transfers.

(a) All transfers of Loaned Shares to Borrower hereunder shall be made by the
crediting by a Clearing Organization of such Loaned Shares to Borrower’s
“securities account” (within the meaning of Section 8-501 of the UCC) designated
by Borrower and maintained with such Clearing Organization. All transfers of
Loaned Shares to Lender hereunder shall be made by the crediting by a Clearing
Organization of such Loaned Shares to Lender’s “securities account” (within the
meaning of Section 8-501 of the UCC) designated by Lender and maintained with
such Clearing Organization; provided that, if Lender does not provide all
relevant details with respect to such “securities account” to Borrower promptly
upon request, Borrower shall be deemed to have satisfied its obligation to
transfer Loaned Shares to Lender under Section 5 upon its notice to Lender that
such Loaned Shares are available for transfer, and thereafter Borrower shall be
deemed to hold the same as bailee of Lender. In every transfer of Loaned Shares
hereunder, the transferor shall take all steps necessary (a) to effect a
delivery to the transferee under Section 8-301 of the UCC, or to cause the
creation of a security entitlement in favor of the transferee under
Section 8-501 of the UCC, (b) to enable the transferee to obtain “control”
(within the meaning of Section 8-106 of the UCC), and (c) to provide the
transferee with comparable rights under any applicable foreign law or regulation
that is applicable to such transfer.

(b) All transfers of cash hereunder to Borrower or Lender shall be by wire
transfer in immediately available, freely transferable funds.

(c) A transfer of securities or cash may be effected under this Section 13 on
any day except (i) a day on which the transferee is closed for business at its
address set forth in Section 16 or (ii) a day on which a Clearing Organization
or wire transfer system is closed, if the facilities of such Clearing
Organization or wire transfer system are required to effect such transfer, in
which case under clause (i) or (ii), such transfer shall be made on the
immediately following day on which such exceptions are not in effect.

(d) To the extent permitted by law, neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by any party without the prior written consent of the
other parties; provided that Borrower may, without the consent of Lender,
transfer or assign all or any part of its rights or obligations under this
Agreement to any of Borrower’s affiliates (i) if Borrower determines that such
transfer is required or advisable in light of legal and regulatory requirements
or related policies and procedures applicable to Borrower or its affiliates or
(ii) if, absent such transfer, Borrower or any of its affiliates would incur a
materially increased cost or other increased expense (compared to such cost of
expenses as of the date hereof) or would experience any other material adverse
effect so long as such transfer or assignment would not reasonably be expected
to result in

 

16



--------------------------------------------------------------------------------

materially adverse tax consequences for Lender and (x) such affiliate has a
long-term issuer rating that is equal to or better than Borrower’s credit rating
at the time of such transfer or assignment, (y) such affiliate’s obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Borrower generally for similar transactions, by Borrower or
JPMorgan Chase & Co. or (z) such affiliate has a long-term issuer rating equal
to or better than A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”) or A3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”) or,
if either S&P or Moody’s ceases to rate such debt, at least an equivalent rating
or better by a substitute rating agency mutually agreed by Borrower and Lender.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of Borrower, Lender and their respective successors and permitted
assigns. Any purported transfer that is not in compliance with this
Section 13(d) shall be null and void

Section 14. Indemnification.

(a) Lender hereby agrees to indemnify and hold harmless Borrower and its
affiliates and its former, present and future directors, officers and employees
from and against any and all liabilities, judgments, claims, settlements,
losses, damages and other expenses (including, without limitation, direct losses
relating to Borrower’s market activities as a consequence of becoming subject to
Section 16(b) under the Exchange Act, and including, without limitation, any
forbearance from market activities or cessation of market activities and any
losses in connection therewith or with respect to this Agreement) (collectively,
“Losses”) incurred or suffered by any such person or entity directly arising
from (i) any material breach by Lender of any of its representations or
warranties contained in Section 8 or (ii) any material breach by Lender of any
of its covenants or agreements in this Agreement; provided, however, that Lender
shall not be liable for any Losses arising from (A) any material breach by
Borrower of any of its representations or warranties contained in Section 8 or
(B) any material breach by Borrower of any of its covenants or agreements in
this Agreement.

(b) In case any claim or litigation which might give rise to any obligation of
Lender under this Section 14 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall within five Business Days notify the
Indemnifying Party in writing of the existence and amount thereof; provided that
the failure of the Indemnified Party to give such notice shall not adversely
affect the right of the Indemnified Party to indemnification under this
Agreement, except to the extent the Indemnifying Party is materially prejudiced
thereby. The Indemnifying Party shall promptly notify the Indemnified Party in
writing if it accepts such claim or litigation as being within its
indemnification obligations under this Section 14. Such response shall be
delivered no later than 45 days after the initial notification from the
Indemnified Party; provided that, if the Indemnifying Party reasonably cannot
respond to such notice within 45 days, the Indemnifying Party shall respond to
the Indemnified Party as soon thereafter as reasonably possible.

(c) An Indemnifying Party shall be entitled to participate in and, if (i) in the
good faith judgment of the Indemnified Party such claim can properly be resolved
by money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such

 

17



--------------------------------------------------------------------------------

defense shall be conducted by legal counsel reasonably satisfactory to the
Indemnified Party. An Indemnified Party shall not make any settlement of any
claim or litigation under this Section 14 without the written consent of the
Indemnifying Party (such consent not to be unreasonably withheld or delayed).
Nothing in this subsection (c) shall be deemed to limit, or be a waiver of
either party in respect of, this Section 14.

Section 15. Termination of Agreement.

(a) This Agreement may be terminated (i) at any time by the written agreement of
Lender and Borrower or (ii) by Lender (upon the occurrence of a Default with
respect to Borrower) or Borrower (upon the occurrence of a Default with respect
to Lender).

(b) Unless otherwise agreed by Borrower and Lender, the provisions of this
Agreement shall survive the termination of this Agreement.

Section 16. Amendments. No amendment or modification in respect of this
Agreement shall be effective unless it shall be in writing and signed by the
parties hereto.

Section 17. Notices.

(a) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given when received.

(b) All such notices and other communications shall be directed to the following
address:

 

  (i) If to Borrower to:

 

    J.P. Morgan Securities LLC

    EDG Marketing Support

    Email: edg_notices@jpmorgan.com

    edg.us.flow.corporates.mo@jpmorgan.com

    Facsimile No: 1-866-886-4506

 

    With a copy to:

 

    Attention: Santosh Sreenivasan

    Title: Managing Director

    Telephone No: (212) 622-5604

    Email: santosh.sreenivasan@jpmorgan.com

 

  (ii) If to Lender to:

 

    Intrexon Corporation

    20374 Seneca Meadows Parkway

    Germantown, MD 20876

    Attn: Donald P. Lehr

    Telephone: (301) 556-9809

    Email: dlehr@intrexon.com

 

18



--------------------------------------------------------------------------------

  (iii) If to Collateral Agent to:

 

    JPMorgan Chase Bank, National Association, New York Branch

    EDG Marketing Support

    Email: edg_notices@jpmorgan.com

    edg.us.flow.corporates.mo@jpmorgan.com

    Facsimile No: 1-866-886-4506

 

    With a copy to:

 

    Attention: Santosh Sreenivasan

    Title: Managing Director

    Telephone No: (212) 622-5604

    Email: santosh.sreenivasan@jpmorgan.com

or, in the case of any party, at such other address as may be designated by
written notice to the other parties.

Section 18. Governing Law; Submission To Jurisdiction; Severability.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, but excluding any choice of law provisions that
would require the application of the laws of a jurisdiction other than New York.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR THE LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.

(e) For purposes of the UCC, New York is the jurisdiction of the Collateral
Agent in its capacity as securities intermediary with respect to the Collateral
and the Collateral Account.

 

19



--------------------------------------------------------------------------------

Section 19. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.

Section 20. Designation of Replacement Collateral Agent. If at any time while
this Agreement is in effect the Collateral Agent provides notice of its
intention to resign as Collateral Agent hereunder, Lender shall be entitled to
designate a bank or trust company reasonably satisfactory to Borrower as a
successor Collateral Agent. In the event of a designation of a successor
Collateral Agent, each of the parties to this Agreement agrees to take all such
actions as are reasonably necessary to effect the transfer of rights and
obligations of the departing Collateral Agent to such successor Collateral
Agent, including the execution and delivery of amendments to this Agreement as
shall be necessary to effect such designation and transfer.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Share Lending
Agreement as of the date and year first above written.

 

INTREXON CORPORATION,

as Lender

By:  

/s/ Donald P. Lehr

  Donald P. Lehr   Chief Legal Officer

[Signature Page to Share Lending Agreement]

 

21



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,

as Borrower

By:  

/s/ Kevin Cheng

  Name: Kevin Cheng   Title: Vice President

[Signature Page to Share Lending Agreement]

 

22



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, NEW YORK BRANCH,

as Collateral Agent

By:  

/s/ Kevin Cheng

  Name: Kevin Cheng   Title: Vice President

[Signature Page to Share Lending Agreement]

 

23



--------------------------------------------------------------------------------

ANNEX A

IMPORTANT RISK DISCLOSURES

WITH RESPECT TO FULLY PAID OR

EXCESS MARGIN SECURITIES

LENDING TRANSACTIONS1

Please read these important disclosures carefully before agreeing to lend any of
your fully paid securities or excess margin securities (the “Loaned Securities”)
to J.P. Morgan Securities LLC (“we” or “JPMS”) pursuant to the Share Lending
Agreement (the “SLA”) to which this Annex A is attached. These disclosures are
intended to be read in conjunction with the SLA between you and JPMS, which must
be executed prior to entering into, and which governs, any loans of Loaned
Securities to JPMS. These disclosures describe important characteristics of, and
risks associated with engaging in, securities lending transactions:

 

  1. THE PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970 (“SIPA”)
MAY NOT PROTECT YOU WITH RESPECT TO LOANED SECURITIES AND, THEREFORE, THE
COLLATERAL DELIVERED TO YOU MAY CONSTITUTE THE ONLY SOURCE OF SATISFACTION OF
JPMS’S OBLIGATIONS IN THE EVENT JPMS FAILS TO RETURN THE LOANED SECURITIES.

 

  2. Loss of Rights with Respect to Loaned Securities. While a securities loan
is outstanding, and until Loaned Securities are credited back to your account
upon termination of a loan, you will cease to own the Loaned Securities and will
not have the right to sell the Loaned Securities. However, you retain a
contractual right to the return of the Loaned Securities and, accordingly,
continue to have market exposure with respect to the Loaned Securities.

 

  3. JPMS Compensation with Respect to Loaned Securities. JPMS and its
associated persons will receive compensation in connection with the use of your
Loaned Securities, including in connection with facilitating settlement of short
sales by JPMS, its affiliates and/or its customers.

The key factor in determining the amount of such compensation JPMS and its
associated persons will receive from using your Loaned Securities is the
availability of the securities for lending in the marketplace relative to the
demand to borrow such securities. JPMS has an opportunity to earn more
compensation when the securities become limited in supply relative to demand
(i.e., become “hard to borrow” securities)

 

  4. Your Compensation with Respect to Loaned Securities. JPMS will not pay you
any fee for the borrowing of the Loaned Securities. You have agreed to loan the
Loaned Securities to JPMS in consideration of the benefits you will receive in
connection with the offer and sale of convertible notes for which JPMS is acting
as underwriter.

 

1  These disclosures are designed to satisfy the requirements of FINRA Rule
4330(b)(2)(B).

 

24



--------------------------------------------------------------------------------

  5. Collateral for Loaned Securities. Pursuant to the SLA, in exchange for the
Loaned Securities, JPMS will provide you (or, in the alternative, pledge to you
in an account maintained by a custodian) with either cash collateral or a form
of non-cash collateral permissible under Rule 15c3-3(b)(3)(iii)(B) of the
Securities Exchange Act of 1934 and related SEC guidance.

Pursuant to the SLA and applicable regulations, JPMS will mark the Loaned
Securities to market at the close of trading on each business day and, if
necessary, will transfer additional collateral no later than the close of
business on the next business day so that the market value of the collateral is
equal to the market value of the Loaned Securities. If JPMS defaults and the
market value of the Loaned Securities increases in value on the day JPMS
defaults, the cash collateral provided by JPMS may be insufficient to fully
collateralize the Loaned Securities. If JPMS collateralizes the Loaned
Securities with securities collateral, the securities collateral will be subject
to market risk, and therefore may not be sufficient to replace the full value of
Loaned Securities should JPMS default.

SHOULD JPMS POST SECURITIES COLLATERAL AS PERMITTED BY APPLICABLE LAW, SOME
SECURITIES PROVIDED BY JPMS AS COLLATERAL UNDER THE SLA MAY NOT BE GUARANTEED BY
THE UNITED STATES.

 

  6. Permitted Purpose to Borrow Loaned Securities. JPMS may borrow the Loaned
Securities for any purpose permitted under Regulation T, including to make and
facilitate short sales. Use of the Loaned Securities to make or facilitate short
sales could put downward pressure on the price of the Loaned Securities.

 

  7. “Hard to Borrow” Determination. Loaned Securities may be, or may become,
“hard to borrow” because of short selling or scarcity of available lending
supply or corporate events that may impact liquidity in a security.

 

  8. Loaned Securities / Short Sales. You are under no obligation to enter into
a securities loan with JPMS and may elect not to allow your Loaned Securities to
be used in connection with short sales or any other permitted purpose by not
agreeing to enter into the SLA.

 

  9. Potential Tax Implication with Respect to Loaned Securities. During the
term of any securities loan, you are entitled to receive the amount of all
dividends and distributions made on or in respect of the Loaned Securities.
However, you will receive manufactured payments (e.g., cash substitute payments)
in lieu of receiving dividends or distributions directly from the issuer (or in
some cases involving non-cash distributions, we may adjust the number of Loaned
Shares to account for the value of the relevant distribution). Certain unique
distributions may not be capable of being exactly replicated as a manufactured
payment by JPMS.

 

25



--------------------------------------------------------------------------------

(a) Cash payments, and the fair value of non-cash payments, in lieu of dividends
may be taxable to you, and you may not be entitled to any exemption or
preference with respect to these amounts. Adjustments to the number of Loaned
Shares in lieu of non-cash dividends could also be taxable to you.

(b) You should consult a tax advisor regarding the tax implications of entering
into a securities loan with JPMS, including, but not limited to: treatment of
cash-in-lieu payments and adjustments to the number of Loaned Shares under U.S.
state tax laws and the Internal Revenue Code, as well as any foreign tax
regulations and the treatment of interest received on cash collateral.

 

  10. JPMS Right to Terminate. JPMS shall have the right to terminate all or any
portion of the securities loan at any time. In addition, JPMS shall have the
right to liquidate the securities loan if a default, as defined in the SLA,
occurs with respect to you. A default includes, but is not limited to, if you:

(a) are subject to certain voluntary or involuntary bankruptcy- or
insolvency-related events; or

(b) fail to comply with your obligation under the SLA to return collateral to
JPMS when due;

(c) fail to provide any indemnity as required by the SLA;

(d) notify JPMS of your inability or intention not to perform your obligations
under the SLA; or

(e) breach your representations and warranties or covenants in the SLA.

 

26